                     Case 1:19-cv-11435-AJN Document 22 Filed 07/31/20 Page 1 of 1


            LAW OFFICE OF DARRYN G. SOLOTOFF                                              25 Melville Park Road
                                                                                                         Suite 108
            ATTORNEYS AT LAW                                                            Melville, New York 11747
                                                                                                   T 516-695-0052
                                                                                                  DS@lawsolo.net




                                                                 July 29, 2020


           VIA ECF
           The Honorable Alison J. Nathan
           United States District Judge                                                                     7/31/2020
           United States District Court, Southern District of New York
           500 Pearl Street
           New York, New York 10007
                                  Re:     Calcano v. Tumi, Inc.
                                          Case No.: 1:19-cv-11435-AJN
           Dear Judge Nathan,
                   The undersigned represents Evelina Calcano, on behalf of herself and all other persons
           similarly situated (“Plaintiff”), in the above-referenced action against Tumi, Inc., (“Defendant”).
           We write, with Defendant’s consent, to respectfully request a stay of the proceedings in this
           action, pending the ruling of the Second Circuit Court of Appeals’ review of rulings on similar
           motions to dismiss.

                   By way of brief background, certain courts in the Southern District of New York have
           granted motions to dismiss other gift card cases. (See Yovanny Dominguez v. Banana Republic,
           LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-cv-10171 (GHW) (“Banana Republic”); James Murphy
           v. Kohl’s Department Stores, Inc., U.S.D.C. S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s”)).
           Plaintiffs in those cases exercised their right to appeal from those rulings, which cases are
           currently on consolidated appeal before the Second Circuit under the caption Mendez v.
           AnnTaylor, Inc., No. 20-1550. The consolidated appeal is on the Court’s expedited calendar,
           such that a ruling will be forthcoming much sooner than a standard appellate case. Thus, the stay
           the parties are requesting in this case is not expected to be prolonged.

                  As a result, Plaintiff seeks, with Defendant’s consent, a comprehensive stay of the
           proceedings in this action pending the Second Circuit’s rulings on the appeal. A stay would
           conserve judicial resources and permit this Court to proceed at a future date with the benefit of
           guidance from the Court of Appeals.

                  Thank you for your anticipated cooperation in this matter. Should the Court have any
           questions, please do not hesitate to contact the undersigned attorney.
The motion to stay this case is hereby GRANTED. The             Respectfully submitted,
parties should file a joint status update two weeks from a
decision in Mendez. The motions to dismiss, Dkt. No. 10,      /s/ Darryn G. Solotoff, Esq.      SO ORDERED.             7/31/20
16 are administratively denied without prejudice.
SO ORDERED.                                                     Darryn G. Solotoff, Esq.


                                                                                                 Alison J. Nathan, U.S.D.J.
